IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BERNIE STOSHICK,                            :   No. 90 MAL 2022
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
AIR PRODUCTS & CHEMICALS, INC. AND          :
INDEMNITY INSURANCE COMPANY OF              :
NORTH AMERICA (WORKERS'                     :
COMPENSATION APPEAL BOARD),                 :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of August, 2022, the Petition for Allowance of Appeal is

DENIED.